Title: From Thomas Jefferson to Isaac Miller, 14 September 1822
From: Jefferson, Thomas
To: Miller, Isaac


Dear Sir
Monticello
Sep. 14. 22.
The inclosed packet was directed to mr Dabney Terril under the belief that it would find him in the state of Kentucky & residing chiefly with you. it has been since suggested that he may be gone to N. Orleans. as the object of the letter is only to ask him to do the friendly act of committing the packet inclosed to particular or other proper counsel at law, I will take the liberty of requesting you, in case of his absence to open the papers addressed to him, and to consider them as addressed to yourself. when once disposed of as is therein recommended, they will leave no other trouble incumbent on you. the bearer mr Greene will put into the hands of mr Terril or yourself the sum of 100. Dollars, Virginia money, as a compensation in part, to the counsel to be employed. the executors of the late Wilson C. Nicholas are the formal parties, but my grandson Thomas J. Randolph, is the only one of them personally interested; and, altho’ my name can have nothing to do in the suit, yet as I was joint security with him for mr Nicholas, I am in reality equally interested. the case is indeed of immense consequence to us both which I hope will apologise for my asking eventually of you to take the trouble here proposed.Your friends in this neighborhood are generally well, except mrs Lewis, on whom age and the gout are continually pressing. altho’ of about the same age, I have more health & activity. I am able to walk but little, but can ride 15. or 20. miles without fatigue. I hope you enjoy the good health you had while here & I pray you to accept the assurance of my continued friendship & respect.Th: JeffersonP.S. a line on the reciept of these papers assuring me of their safe receipt will relieve me from anxious suspence.